Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 20 directed to Group 2, non-elected without traverse in the reply sent 12/30/2021. Accordingly, claim 20 has been cancelled.
                                                EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: CANCELL currently non-elected claim 20 in order to place the application into condition for allowance.

Allowable Subject Matter
Claim 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or suggest, “An electronic device, comprising: a housing including an inner space; a hole formed through the housing to the inner space, wherein the 
The prior art does not disclose or suggest, “A method of controlling an electronic device, the method comprising: detecting whether a stylus pen is inserted into an inner space of the electronic device; … stopping providing charging for the first duration to the stylus pen after receiving the wireless signal; and transmitting a connection request to the stylus pen” as recited in independent claim 13. Claims 14-19 depend from 13 and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200209992, US 11231806, US 11038366 belong to the instant assignee and are cited as background information only.
400 (e.g., the electronic device 101 or the electronic device 201) according to the present disclosure may include a stylus pen 410 (e.g., the electronic device 101 or the electronic device 201). According to an embodiment of the present disclosure, the stylus pen 410 may be securable (e.g., installed or inserted) and detachment (e.g., removable, extractable) from a predetermined position on a lateral side of the electronic device 400. The electronic device 400 may execute wired communication or wireless communication (e.g., short-range wireless communication), such as Bluetooth, Near Field Communication (NFC), or Infrared Ray (IR), WiFi, or the like, with the stylus pen 410. According to an embodiment of the present disclosure, when the stylus pen 410 is installed, the electronic device 400 may execute charging of the stylus pen 410 by providing power to the stylus pen 410. According to an embodiment of the present disclosure, when the electronic device 400 detects or senses that the stylus 410 has been detached, the electronic device 400 may determine information associated with an application that is currently executed or that is selected for execution. The electronic device 400 may transmit the determined information associated with the application to the stylus pen 410. To this end, the electronic device 400 and the stylus pen 410 may communication with each other via, for example, wireless communication or wired communication. However, ‘755 does not disclose the allowable matter as recited above.
US 10642385 discloses a keyboard device and a touch input device. The keyboard device may include several keys designed to generate a command to a computing system, and the touch input device may include a touch input surface designed to generate a touch input by contact with the touch input surface. In addition to carrying several keys, the keyboard device is 
US 10809829 discloses an electronic device which includes a charging circuitry; a communication circuitry; a display; a processor; and a memory configured to store instructions that, when executed by the processor, cause the processor to: receive information regarding a remaining capacity of a rechargeable battery of a stylus related to the electronic device from the stylus by using the communication circuitry; based on it being identified that the remaining capacity of the battery is less than a reference value, display a first indication for guiding that charging of the battery is required by using the display; and, in response to it being identified that the stylus contacts the display while displaying the first indication, provide power for charging the battery by using the charging circuitry to the stylus, and to change the first 
US 11016581 discloses a docking station including a sidewall at least partially defining a cavity, a charge module configured to charge a digital pen positioned within the cavity, and an authentication module configured to associate a digital pen with one or more user settings such that the digital pen is configured to operate in accordance with the user settings. Examples of the disclosure enable one or more digital pens to be placed in or retrieved from the docking station in a user-friendly manner. A digital pen 160 may be paired with or coupled to the user device 110, such that the digital pen 160 is identified or recognized as a device authorized to interact with the user device 110. In at least some examples, the digital pen 160 transmits a signal indicating a presence of the digital pen 160 or requesting a secure connection, and the user device 110 detects the signal, acknowledges the presence of the digital pen 160, and confirms the secure connection. For example, a device identity 170 identifying the digital pen 160 is transmitted from the digital pen 160 to the user device 110, and the user device 110 compares the device identity 170 to an expected value (e.g., using a hashing algorithm or lookup table) to determine an integrity of the device identity 170. However, ‘581 does not disclose the allowable matter as recited above.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859